IN this case Mr. Dade proposed to take a decree, without an account, to be levied of the goods and chattels of the T/ze Chancellor objected to it upon this ground, that if the decree was not satisfied, the plaintiff would have . .... to go to law to fix a devastavit, or to come again mto this Court for an account, which if directed now, the decree may be a personal one, in the event of assets; and if necessary, the bill can be so amended as to extend to the remotest responsibility. Mr. Dade then withdrew his proposition, and took an order for an account.